  Case: 1:18-cv-05386 Document #: 81 Filed: 03/31/21 Page 1 of 20 PageID #:1236




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


 MARIA WILLIAMS-BELL, on behalf
 of herself, individually, and on behalf       No. 18-cv-05386
 of all others similarly situated,
                                               Judge John F. Kness
       Plaintiff,

              v.

 BRITISH STANDARDS
 INSTITUTION, INC.

       Defendant.


                    MEMORANDUM OPINION AND ORDER

      In the world of commerce, “quality management systems”—which essentially

are collections of accepted and standardized management processes—are considered

valuable tools to help meet customers’ needs and ensure their satisfaction. Over time,

enterprises around the world have also come to value certifications that provide

objective assurance to the public that a given company’s quality management systems

meet accepted criteria. These certifications are provided by independent entities that

audit companies for compliance with applicable norms—standards that are most

frequently promulgated by an international body known as the International

Organization for Standardization.

      Third party certification bodies, of course, need employees to conduct the

audits that determine whether a certification of compliance is warranted. At issue in

this case is whether a former employee of one of these certification bodies was illegally
     Case: 1:18-cv-05386 Document #: 81 Filed: 03/31/21 Page 2 of 20 PageID #:1237




denied overtime compensation for auditing work she did on behalf of her employer.

Plaintiff Maria Williams-Bell brought this suit against her former employer, BSI

Group America, Inc. (“BSI”) (improperly named in the complaint as “British

Standards Institution, Inc.”) alleging violations of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 209, et seq. and the Illinois Minimum Wage Law (“IMWL”), 820

ILCS 501/1, et seq. Before the Court presently is BSI’s motion for summary judgment.

         As explained below, Williams-Bell meets the Department of Labor’s definition

of an “administrative” employee. As a result, she is exempt from the FLSA’s overtime

wage requirements, and BSI is thus entitled to summary judgment. Because the

Court’s grants BSI’s motion for summary judgment, Williams-Bell’s motion for

conditional certification of a collective action (Dkt. 30) is denied as moot.

I.       BACKGROUND

         From a review of the parties’ respective submissions, the Court has drawn the

following summary of undisputed material facts. 1 Plaintiff Maria Williams-Bell

worked as an “ISO 9001 Quality Assurance Auditor” (also referred to as a “Client

Manager”) for BSI from September 2017 until she resigned in February 2018.

Defendant’s Statement of Material Facts (“DSOF”), Dkt. 43-9 ¶ 1; Plaintiff’s Response

to Defendant’s Statement of Material Facts (“Pl.’s Resp. DSOF”), Dkt. 57 ¶ 1. ISO

9001 is a quality management system (“QMS”) standard maintained by the




     At the summary judgment stage, the court views the facts, and any inferences to be
     1

drawn from them, in the light most favorable to Williams-Bell as the non-moving party. Scott
v. Harris, 550 U.S. 372, 378 (2007).


                                             2
   Case: 1:18-cv-05386 Document #: 81 Filed: 03/31/21 Page 3 of 20 PageID #:1238




International Organization for Standardization—known more commonly as “ISO.”2

DSOF ¶ 5; Pl.’s Resp. DSOF ¶ 5. Accredited registration certification bodies known

as “registrars” administer the standard. Id. BSI is one such registrar. DSOF ¶ 6; Pl.’s

Resp. DSOF ¶ 6. As a registrar, BSI is regulated and certified by a certifying body

that ensures it follows relevant standards when auditing clients for compliance with

ISO 9001. DSOF ¶ 7; Pl.’s Resp. DSOF ¶ 7. An ISO 9001 certification demonstrates

that an independent objective assessment of the client’s QMS has been conducted and

that the client is achieving the policies and objectives of that management system.

DSOF ¶ 18; Pl.’s Resp. DSOF ¶ 18.

       As an ISO auditor, Williams-Bell audited BSI’s clients for conformance with

ISO 9001. DSOF ¶ 9; Pl.’s Resp. DSOF ¶ 9. Depending on the size and complexity of

the client, Williams-Bell either conducted an audit alone or as part of an audit team.

DSOF ¶ 24; Pl.’s Resp. DSOF ¶ 24. When designated as the lead auditor for an audit

team, Williams-Bell supervised the audit and assigned tasks to the other Client

Managers. DSOF ¶ 25; Pl.’s Resp. DSOF ¶ 25. When conducting an audit, Plaintiff

would review a client’s entire QMS, including all its quality control processes (except

financial controls). DSOF ¶ 25; Pl.’s Resp. DSOF ¶ 25. To do this, Williams-Bell

followed a manual called Conducting a BSI Assessment (“BSI Manual”). Plaintiff’s

Statement of Additional Facts (“PSOF”), Dkt. 58 ¶ 5; Defendant’s Response to



   2 “ISO” is not an acronym. According to ISO’s website, because International Organization
for Standardization “would have different acronyms in different languages . . . , [ISO’s]
founders decided to give it the short form ISO. ISO is derived from the Greek ‘isos,’ meaning
equal. Whatever the country, whatever the language, we are always ISO.” See
https://www.iso.org/about-us.html (“It’s All in the Name”) (visited March 27, 2021).


                                             3
   Case: 1:18-cv-05386 Document #: 81 Filed: 03/31/21 Page 4 of 20 PageID #:1239




Plaintiff’s Statement of Additional Facts (“Def.’s Resp. PSOF”), Dkt. 64 ¶ 5. Although

the parties dispute just how strictly Williams-Bell and other auditors were required

to follow the guidelines in the BSI Manual when conducting an audit, Williams-Bell

testified at her deposition that, as an experienced auditor, she had “a good eye for

what was conforming and what wasn’t conforming” with the ISO 9001 standard.

DSOF ¶ 41; Pl.’s Resp. DSOF ¶ 41.

       Conducting an ISO 9001 audit included many different elements, such as

(1) coordinating the logistics of the audit with the client at a pre-assessment meeting;

(2) identifying which processes to review; (3) preparing audit plans; (4) reviewing all

relevant processes within the organization; (5) identifying which individuals to

interview; (6) identifying areas of nonconformance with the ISO 9001 standard;

(7) identifying areas of improvement; (8) reviewing clients’ corrective action plans;

(9) deciding whether to accept or reject clients’ corrective action plans; (10) preparing

and reviewing audit reports; (11) making recommendations on ISO 9001 certification

to BSI’s technical review committee; and (12) scheduling follow-up audits with the

client. DSOF ¶¶ 30, 32, 33, 35, 42, 51, 53, 57, 58; Pl.’s Resp. DSOF ¶¶ 30, 32, 33, 35,

42, 51, 53, 57, 58.

       Williams-Bell had little direct supervision when performing her duties. Upon

completion of an audit, Williams-Bell prepared a post-audit report and made

recommendations to a technical review committee at BSI as to whether the customer

should be certified under the ISO 9001:2015 standard. DSOF ¶ 57-58; Pl.’s Resp.

DSOF ¶ 57-58. BSI’s technical review committee would then make the final decision




                                           4
      Case: 1:18-cv-05386 Document #: 81 Filed: 03/31/21 Page 5 of 20 PageID #:1240




whether to issue an ISO 9001 certification to a client. DSOF ¶ 59; Pl.’s Resp. DSOF

¶ 59. Other than these communications with the committee, Williams-Bell did not

have day-to-day contact with her direct supervisor and generally communicated with

the supervisor by telephone or email about once a week. DSOF ¶ 26; Pl.’s Resp. DSOF

¶ 26.

         Williams-Bell voluntarily resigned her employment with BSI on February 28,

2018 and brought this action against BSI on August 8, 2018. DSOF ¶ 1; Pl’s Resp.

DSOF ¶ 1; Dkt. 1. Williams-Bell moved for conditional certification as a collective

action, and BSI moved for summary judgment on both of Williams-Bell’s claims. Dkt.

30; Dkt. 43.

II.      LEGAL STANDARD

         Summary judgment is appropriate only if the “pleadings, depositions, answers

to interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). Rule 56 “mandates

the entry of summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden

of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “As the ‘put up or

shut up’ moment in a lawsuit, summary judgment requires a non-moving party to

respond to the moving party’s properly-supported motion by identifying specific,

admissible evidence showing that there is a genuine dispute of material fact for trial.”




                                            5
   Case: 1:18-cv-05386 Document #: 81 Filed: 03/31/21 Page 6 of 20 PageID #:1241




Grant v. Trustees of Ind. Univ., 870 F.3d 562, 568 (7th Cir. 2017) (quotations omitted).

All facts, and any inferences to be drawn from them, must be viewed in the light most

favorable to the non-moving party. Scott, 550 U.S. at 378.

III.   DISCUSSION

       Williams-Bell brings claims under both the FLSA and the IMWL. A violation

of the IMWL is contingent upon a violation of the FLSA. See 820 ILCS 105/4a(2)(E).

Thus, if Williams-Bell’s “FLSA claims fail, [her] related state law claims under the

IMWL must fail as well.” Kennedy v. Commonwealth Edison Co., 410 F.3d 365, 376

(7th Cir. 2005). Accordingly, the Court frames its analysis of Williams-Bell’s claims

under the FLSA. See Condo v. Sysco Corp., 1 F.3d 599, 601 n. 3 (7th Cir. 1993);

Villareal v. El Chile, Inc., 776 F. Supp. 2d 778, 784 (N.D. Ill. 2011) (“The FLSA is

relevant to plaintiffs’ IMWL claims because the IMWL parallels the FLSA, and the

same analysis generally applies to both statutes”).

       The FLSA requires employers to pay overtime wages for any hours worked in

excess of 40 per week. 29 U.S.C. § 207. An employee engaged in a “bona fide . . .

administrative . . . capacity,” however, is not eligible for the FLSA’s overtime

protections. 29 U.S.C. § 213(a)(1). Under Department of Labor (“DOL”) regulations,

the administrative exemption applies to employees (1) who earn a salary of at least

$684 per week;3 (2) “[w]hose primary duty is the performance of office or non-manual



   3  The Court recognizes that, at the time of Williams-Bell’s employment at BSI, the
applicable exempt wage was $455 per week. Although it does not change the Court’s analysis,
effective January 1, 2020, the pay threshold increased from $455 per week to $684 per week.
Compare 29 C.F.R. § 541.300(a)(1) (2018) with 29 C.F.R. § 541.300(a)(1) (2020). Regardless,
the parties do not dispute that Williams-Bell’s weekly salary was about $1,250 per week: well


                                             6
  Case: 1:18-cv-05386 Document #: 81 Filed: 03/31/21 Page 7 of 20 PageID #:1242




work directly related to the management or general business operations of the

employer or the employer’s customers”; and (3) “[w]hose primary duty includes the

exercise of discretion and independent judgment with respect to matters of

significance.” 29 C.F.R. § 541.200(a). Applying this regulation requires “a thorough,

fact-intensive analysis of the employee’s employment duties and responsibilities.”

Schaefer–LaRose v. Eli Lilly & Co., 679 F.3d 560, 572 (7th Cir. 2012). An employer

asserting that the administrative exemption applies “ordinarily must show that the

employee’s work satisfies all three criteria.” Bigger v. Facebook, Inc., 947 F.3d 1043,

1052 (7th Cir. 2020). These exemptions “must be given a fair, not a narrow, reading.”

Id. (citing Encino Motorcars, LLC v. Navarro, — U.S. —, 138 S. Ct. 1134, 1142

(2018)).

      The DOL regulations define “primary duty” as “the principal, main, major or

most important duty that the employee performs.” 29 C.F.R. § 541.700(a).

Assessment of an employee’s duties is holistic and must consider “all the facts in a

particular case, with the major emphasis on the character of the employee’s job as a

whole.” Id. Relevant factors to consider when determining an employee’s primary

duty include the relative importance of the exempt duties, the amount of time spent

on exempt work, and the employee’s freedom from direct supervision. Id.

      It is undisputed that Williams-Bell’s primary duty was conducting ISO 9001

certification audits or assessments of BSI’s clients. See Dkt. 43-1 at 5; Dkt. 56 at 7;

Pl.’s Resp. DSOF ¶ 4. As discussed in greater detail below, the parties dispute the


in excess of the necessary amount under either the 2018 or the 2020 version of the DOL
regulation. DSOF ¶ 70; Pl.’s Resp. DSOF ¶ 70.


                                          7
  Case: 1:18-cv-05386 Document #: 81 Filed: 03/31/21 Page 8 of 20 PageID #:1243




characterization of this primary duty—that is, whether the primary duty is

administrative in nature such that the administrative exemption applies. The

ultimate question of whether Williams-Bell’s work qualifies for the administrative

exemption under the FLSA, however, is a question of law. Because there is no genuine

dispute as to what constituted Williams-Bell’s primary duty, BSI’s summary

judgment motion is ripe for adjudication. See Roe-Midgett v. CC Servs., Inc., 512 F.3d

865, 869 (7th Cir. 2008) (“Determining the duties encompassed by an employee’s

position is a question of fact; determining the appropriate FLSA classification is a

question of law”).

      Accordingly, the Court must examine each of the three criteria in 29 C.F.R.

§ 541.200(a) to determine if Williams-Bell qualifies for the administrative exemption.

As to the first criterion (the salary requirement), the parties do not dispute that

Williams-Bell earned a salary of at least $684 per week. DSOF ¶ 70; Pl.’s Resp. DSOF

¶ 70. The Court must thus determine whether, as a matter of law, the undisputed

facts demonstrate that William-Bell’s primary duty (which, as stated above, the

parties agree is conducting ISO 9001 certification assessments of BSI’s clients) was

non-manual and was directly related to the to the management or general business

operations BSI or its customers and included “the exercise of discretion and

independent judgment with respect to matters of significance.” 29 C.F.R.

§ 541.200(a).

      A.        Duties Directly Related to the Management or General Business
                Operations of BSI or Its Customers

      To meet the second element of the administrative exemption, BSI must



                                          8
  Case: 1:18-cv-05386 Document #: 81 Filed: 03/31/21 Page 9 of 20 PageID #:1244




demonstrate that Williams-Bell’s primary duty was “non-manual work directly

related to the management or general business operations of [BSI] or [its] customers.”

29 C.F.R. § 541.200(a)(2). The parties do not dispute that Williams-Bell’s work for

BSI was non-manual. DSOF ¶ 71; Pl.’s Resp. DSOF ¶ 71. As to the direct-relation

question, the DOL regulations define “directly related to the management or general

business operations” as work that is “directly related to assisting with the running or

servicing of the business, as distinguished, for example, from working on a

manufacturing production line or selling a product in a retail or service

establishment.” 29 C.F.R. § 541.201(a). Examples of this type of work include:

      work in functional areas such as tax; finance; accounting; budgeting; au-
      diting; insurance; quality control; purchasing; procurement; advertis-
      ing; marketing; research; safety and health; personnel management; hu-
      man resources; employee benefits; labor relations; public relations, gov-
      ernment relations; computer network, internet and database admin-
      istration; legal and regulatory compliance; and similar activities.

Id. § 541.201(b).

      Williams-Bell argues that her primary duty does not fit under any of these

categories and that she is more properly understood as a “production” employee

because she “produced” ISO assessments, which is “the very service BSI itself offers

to its customers, and the service from which BSI obtains its revenue.” Dkt. 56 at 7.

See Schaefer-LaRose, 679 F.3d at 574 (“when an employee is engaged in the core

function of a business, his or task is not properly categorized as administrative”);

Bigger, 947 F.3d at 1053 (“whether a duty is exempt may turn on the enterprise’s core

function—that is, the central revenue generator—and the employee’s involvement in

it”). BSI does not dispute that conducting ISO 9001 audits is a core component of its



                                          9
  Case: 1:18-cv-05386 Document #: 81 Filed: 03/31/21 Page 10 of 20 PageID #:1245




business or that Williams-Bell’s primary duty included conducting those audits, but

counters that even if Williams-Bell were properly considered a “production employee”

who “produced” ISO 9001 audit certifications (a point that it does not concede), her

duty of conducting ISO assessments is directly related to the management or business

operations of BSI’s clients and thus meets the second element of the DOL regulation’s

definition of administrative employees. Dkt. 64 at 3; PSOF ¶ 13; Def.’s Resp. PSOF

¶ 13.

        BSI is correct. The applicable DOL regulation makes clear that the

administrative exemption applies to employees whose work directly relates “to the

management or general business operations of the employer or the employer’s

customers.” 29 C.F.R. § 541.200(a)(2) (emphasis added). In Roe-Midgett, for example,

the Seventh Circuit held that the plaintiffs—employees working as insurance claims

adjusters for the defendant, a company that contracted with insurance companies to

provide claims processing services—were administrative employees. Roe-Midgett,

515 F.3d at 867. Because claims adjusting was ancillary to the production of the

insurance policies the clients sold, the Seventh Circuit concluded that the plaintiffs’

primary duty of adjusting insurance claims was directly related to the general

business operations of the defendant’s clients. Id. at 872. Roe-Midgett also explained

the DOL regulations establish that “insurance claims adjusters generally meet the

duties requirements for the administrative exemption, whether they work for an

insurance company or other type of company.” Id. (emphasis in original) (quoting 29

C.F.R. § 541.203(a)).




                                          10
  Case: 1:18-cv-05386 Document #: 81 Filed: 03/31/21 Page 11 of 20 PageID #:1246




      Similarly, Williams-Bell’s primary duty of conducting ISO 9001 certification

audits, though a core component of BSI’s business, is ancillary to the businesses of

BSI’s customers. Those customers hire BSI to conduct an audit with the goal of

obtaining ISO 9001 certification. BSI’s business is thus, in a sense, the “production”

of ISO 9001 certifications for its clients, and Williams-Bell, whose primary duty

included conducting audits, could be viewed as “producing” those certifications. But

the core business of BSI’s clients is not to produce ISO certifications. Williams-Bell

testified that BSI’s clients may want ISO 9001 certification for any number of

reasons, including to “help [the client] to get customers” or because the client has

customers that require ISO 9001 certification to do business with that client. DSOF

¶¶ 16-17; Pl.’s Resp. DSOF ¶¶ 16-17. The duty of conducting audits for the purpose

of ISO certification is ancillary to BSI’s clients’ businesses, and thus falls on the

administrative side of the “administrative-production dichotomy.” See Roe-Midgett,

512 F.3d at 872.

      Even though the DOL regulations expressly provide that an employee may

qualify for the administrative exemption if her work relates to the management or

general business operations of her employer’s customers, Williams-Bell argues that

her work cannot be considered administrative because BSI has failed to produce any

evidence that she acted as an “adviser or consultant” to BSI’s clients. Dkt. 56 at 9.

BSI counters that Williams-Bell’s work is exempt because it is akin to “auditing,” one

of the categories of work the DOL regulations consider as “directly related to

management or general business operations.” 29 C.F.R. § 541.201(b). In support, BSI




                                         11
  Case: 1:18-cv-05386 Document #: 81 Filed: 03/31/21 Page 12 of 20 PageID #:1247




relies heavily on a case from the Northern District of Texas, Owens v. Neovia

Logistics, LLC, No. 17-CV-1719-G-BK, 2019 WL 1411792, at *1 (N.D. Tex. Mar. 14,

2019), report and recommendation adopted, No. 3:17-CV-1719-G (BK), 2019 WL

1405483 (N.D. Tex. Mar. 28, 2019), aff’d sub nom. Owens v. Neovia Logistics, L.L.C.,

816 F. App’x 906 (5th Cir. 2020) (nonprecedential disposition).

      In Owens, the plaintiff worked as a “continuous improvement supervisor” for

the defendant employer, a company that marketed “continuous improvement

solutions” to its clients with the goal of helping the clients find cost savings in their

operations. Id. at *1. The plaintiff’s role “was to analyze the operations of various

clients’ facilities and determine how to improve those operations.” Id. at *2. As part

of that role, the plaintiff’s primary duties included “inspecting and auditing to

determine if operational process were in alignment with prescribed certification

standards and procedures.” Id. at *6. Because the plaintiff’s work with his employer’s

clients “involved, among other things, audits and quality control[,]” which “constitute

‘work directly related to management or general business operations,’ ” the court

found that the plaintiff’s work qualified for the administrative exemption. Id.

(alterations accepted) (citing 29 C.F.R. § 541.201(b)).

      BSI argues that Williams-Bell’s work is like that of the plaintiff in Owens

because it involved auditing—one of the functional areas identified in 29 C.F.R.

§ 541.201(b). Dkt 43-1 at 7-8. Williams-Bell counters that, because the relevant work

involved “determining how to make Defendant’s customers’ businesses run more

efficiently” such that the plaintiff could “properly be designated as an




                                           12
  Case: 1:18-cv-05386 Document #: 81 Filed: 03/31/21 Page 13 of 20 PageID #:1248




adviser/consultant,” Owens, 2019 WL 1411792 at *6 n. 7, Owens is distinguishable.

Dkt. 56 at 5. Although it is true that the Owens plaintiff’s duties do not appear to be

an exact mirror of Williams-Bell’s duties—the Owens plaintiff may have had more of

an advisory or consulting role than did Williams-Bell—Owens did not rest solely on

the plaintiff’s advisory role. Rather, the court made clear that the plaintiff’s primary

duties of auditing and quality control were “work directly related to that management

of general business operations” of the employer’s clients, thus bringing the plaintiff’s

work under the administrative exemption. Id. at 6.

      Owens is not binding, but its reasoning is persuasive. As with the plaintiff in

Owens, William-Bell’s duties involved auditing clients’ systems, specifically quality

management systems. The purpose of a quality management system is to ensure that

an organization’s product or service, regardless of the industry and regardless of the

type of product or service being produced or provided, meets the necessary level of

quality and is thus undeniably a part of a client’s “general business operations.”

Because Williams-Bell’s primary duty can be properly understood as auditing—work

specifically contemplated by the DOL regulations as work related to management of

general business operations—her work qualifies for this element of the

administrative exemption.

      Reviewing the evidence in the light most favorable to Williams-Bell, the Court

finds that no genuine issue of material fact exists regarding whether her primary

duties at BSI directly related to the management or general business operations of

BSI’s clients. Accordingly, the Court finds that BSI has met its burden of proving the




                                          13
  Case: 1:18-cv-05386 Document #: 81 Filed: 03/31/21 Page 14 of 20 PageID #:1249




second element of the administrative exemption test.

      B.     Exercise of Discretion and Independent Judgment with Respect
             to Matters of Significance

      To qualify for the administrative exemption, Williams-Bell’s primary duty of

conducting ISO 9001 certification audits must also involve “the exercise of discretion

and independent judgment with respect to matters of significance.” 29 C.F.R.

§ 541.200(a)(3). There is no question that Williams-Bell’s work involved “matters of

significance,” as conducting ISO 9001 certification audits was, as discussed above, at

the very crux of BSI’s business. See 29 C.F.R. § 541.202(a) (“The term ‘matters of

significance’ refers to the level of importance or consequence of the work performed”).

The primary issue is thus whether Williams-Bell’s duties involved “the exercise of

discretion and independent judgment.”

      In determining whether an employee exercises independent discretion and

independent judgment, agency regulations provide various factors to consider:

      whether the employee has authority to formulate, affect, interpret, or
      implement management policies or operating practices; . . . whether the
      employee has authority to commit the employer in matters that have
      significant financial impact; whether the employee has authority to
      waive or deviate from established policies and procedures without prior
      approval; . . . whether the employee provides consultation or expert
      advice to management; [and] whether the employee is involved in
      planning long- or short-term business objectives. . . .

Id. § 541.202(b). This list of factors, however, “is not a checklist; it is a guide.”

Schaefer-LaRose, 679 F.3d at 582. Exercising discretion and independent judgment

“implies that the employee has authority to make an independent choice, free from

immediate direction or supervision.” 29 C.F.R. § 541.202(c). But employees may




                                          14
  Case: 1:18-cv-05386 Document #: 81 Filed: 03/31/21 Page 15 of 20 PageID #:1250




satisfy this qualification “even if their decisions or recommendations are reviewed at

a higher level.” Id.

       In addition, exercise of discretion and independent judgment “must be more

than the use of skill in applying well-established techniques, procedures or specific

standards described in manuals or other sources.” Id. § 541.202(e). Employees who

merely “grade, classify, or otherwise determine whether specified standards are met[]

are not exercising discretion or independent judgment for purposes of the

administrative exemption.” Roe-Midgett, 512 F.3d at 873. In general, the exercise of

discretion and independent judgment “involves the comparison and the evaluation of

possible courses of conduct, and acting or making a decision after the various

possibilities have been considered.” 29 C.F.R. § 541.202(a).

       Williams-Bell argues that she fits into the category of merely grading or

classifying because she does nothing more than “follow [BSI’s] strict, step-by-step

policies from start to finish” when conducting an ISO certification audit. Dkt. 56 at

13. It is undisputed that BSI’s auditors followed the policies in the BSI Manual to

perform ISO 9001 certification audit. PSOF ¶ 5; Def.’s Resp. PSOF ¶ 5. Regardless of

the type or size of the client being assessed, the BSI Manual provides the structure

for conducting an audit. Dkt. 57-2. As Timothy Green, BSI’s Vice President of

Operations for the Americas testified at his deposition:

       The procedures and processes [in the BSI Manual] provide the structure
       by which they do the audit. Once they arrive on-site, the structures and
       procedures define their responsibilities. But from the moment they
       arrive on-site, they are responsible for identifying who they talked to,
       the audit trails that they follow, the decisions that they make. So the
       procedures and policies are there to provide structure for the day.



                                         15
  Case: 1:18-cv-05386 Document #: 81 Filed: 03/31/21 Page 16 of 20 PageID #:1251




Transcript of May 15, 2019 Deposition of Timothy Green, Dkt. 43-4, at 65:15 - 66:1.

      Merely that Williams-Bell was obligated to follow the framework in the BSI

Manual did not mean that she was necessarily precluded from exercising discretion

and independent judgment in her role. On the contrary, the very nature of the work

at issue—auditing—necessitated the use of a standard; after all, a standard is, by

definition, a fixed set of criteria used to measure something. See Standard, Merriam-

Webster   Dictionary    Online,   available    at   https://www.merriam-webster.com/

dictionary/standard, (last visited Mar. 29, 2021) (“something established by

authority, custom, or general consent as a model or example; something set up and

established by authority as a rule for the measure of quantity, weight, extent, value,

or quality”). It would have been impossible for Williams-Bell to audit a client against

a standard (in this case, the ISO 9001 standard) without having a standard at hand.

      It takes no great leap to assume that most vocations (or avocations) require

some sort of adherence to guidelines or rules. To throw a strike in baseball, for

example, a pitcher must throw the ball from a spot at least sixty feet, six inches from

home plate and must fit the pitch within an imaginary block of space above the plate.

But so long as that framework is heeded, it is up to the pitcher whether to throw

overhand or sidewinder, heat or off-speed, down the middle or on the corners.

      Like many other professionals (even a pitcher), Williams-Bell was able to

exercise discretion and independent judgment even though she was required to work

within a well-established and binding framework. See Kennedy v. Commonwealth

Edison Co., 410 F.3d 365, 374-75 (7th Cir. 2005) (that employee must follow “a highly



                                          16
  Case: 1:18-cv-05386 Document #: 81 Filed: 03/31/21 Page 17 of 20 PageID #:1252




regimented set of rules” does not prevent employee from exercising discretion and

independent judgment); Owsley v. San Antonio Indep. Sch. Dist., 187 F.3d 521, 526

(5th Cir. 1999) (existence of standard procedures and guidelines does not mean

employee’s responsibilities do not require exercise of independent discretion).

         More precisely, the factual record shows Williams-Bell was able to exercise

discretion and independent judgment before, during, and after her audits while still

adhering to the guidelines in the BSI Manual. Before beginning an audit, Williams-

Bell needed to create an audit plan, which she described at her deposition as “a

detailed schedule of what will be reviewed” during the audit, including “the processes

that will be reviewed, the people that will be interviewed,” and “a time frame for when

those things will be reviewed.” Pl. Tr. 106:8-19. To create this audit plan, Williams-

Bell considered “many, many different factors,” including the finding of any previous

audits, the amount of time needed to complete the audit, and which employees she

would need to interview. See id. 107:25-111:13. When determining which employees

to interview as part of an audit, Williams-Bell first reviewed the client’s processes

that made up the QMS. Then, within each one of those processes, Williams-Bell

selected the key employees, including both managers and “day-to-day” workers, who

would be able to give her “an overall review of how the process works.” Id. 153:15-

154:9.

         To determine whether a client’s practices conformed to the standard, Williams-

Bell reviewed records, observed practices, interviewed employees, and sampled

processes. Id. 58:12-20. Williams-Bell testified at her deposition that, as an




                                           17
  Case: 1:18-cv-05386 Document #: 81 Filed: 03/31/21 Page 18 of 20 PageID #:1253




experienced auditor, she had “a good eye for what was conforming and what wasn’t

conforming.” DSOF ¶ 41; Pl.’s Resp. DSOF ¶ 41.

      This testimony refutes Williams-Bell’s argument that her work was nothing

more than a mechanical, formalistic application of the guidelines in the BSI Manual.

Rather, this work, and the judgment Williams-Bell used to perform it, was vastly

different from the “clerical or secretarial work, recording or tabulating data, or

performing other mechanical, repetitive, recurrent or routine work” that the DOL

regulations contemplate as tasks indicative of a lack of discretion and independent

judgment. 29 C.F.R. § 541.202(e).

      Williams-Bell testified that as part of the audit process, she was also

responsible for identifying both non-conformances (areas where the client did not

meet the ISO 9001 standard) and “opportunities for improvement” (areas where, even

though the client conformed to the ISO 9001 standard, the client “could do a better

job” at meeting the ISO requirements). Pl. Tr. 57:11-58:20, 119:9-21, 149:5-12. If

Williams-Bell issued a noncomformance, the client was required to submit a

corrective action plan describing the steps it would take to fix the noncomformance.

Id. 157:3-14. Although she did not advise or instruct the client on how to fix the

nonconformance, Williams-Bell was responsible for either approving or disapproving

the client’s corrective action plan. Id. If the client were undergoing a certification

exam, the client could not be certified as conforming with ISO 9001 unless Williams-

Bell approved the proposed corrective action plan. Id. 155:16-22. Williams-Bell was

thus required to use her discretion and independent judgment to determine if the




                                         18
  Case: 1:18-cv-05386 Document #: 81 Filed: 03/31/21 Page 19 of 20 PageID #:1254




correction plan was acceptable.

      Finally, Williams-Bell argues that she lacked discretion because the BSI

technical committee reviewed her assessment reports and made the ultimate decision

on whether the client received ISO certification. Dkt. 56 at 14; PSOF ¶ 17, Pl.’s Resp.

DSOF ¶ 37. Although the exercise of discretion and independent judgment “implies

that the employee has authority to make an independent choice, free from immediate

direction or supervision[,]” an employee may satisfy this qualification “even if [her]

decisions or recommendations are reviewed at a higher level.” 29 C.F.R. § 541.202(c).

That the technical committee reviewed Williams-Bell’s work does not, therefore,

necessarily mean she was unable to exercise discretion and independent judgment.

Moreover, the undisputed record also shows that Williams-Bell had little day-to-day

interaction with her supervisor. Williams-Bell worked on-site at client locations or at

home and only communicated with her supervisor by telephone or email about once

a week. DSOF ¶¶ 26, 71; Pl.’s Resp. DSOF ¶¶ 26, 71.

      Viewing this evidence in the light most favorable to Williams-Bell, the Court

is satisfied that, even though Williams-Bell may have had supervisors reviewing her

work, she was still free from “immediate direction or supervision” to such a degree

what she was able to exercise discretion an independent judgment. See Mullins v.

Target Corp., No. 09 C 7573, 2011 WL 1399262, at *7 (N.D. Ill. Apr. 13, 2011) (plaintiff

exercised discretion and independent judgment where she was able to make “choices

and decisions that were free from immediate supervision and direction[,]” even

though she was required to obtain her supervisor’s approval at various points during




                                          19
  Case: 1:18-cv-05386 Document #: 81 Filed: 03/31/21 Page 20 of 20 PageID #:1255




the course of her work).

      BSI has thus demonstrated that there is no triable issue as to whether

Williams-Bell’s duties include the exercise of discretion and independent judgment

with respect to matters of significance. Williams-Bell’s role required more than

simply “applying well-established techniques, procedures or specific standards

described in manuals,” and did not involve simple “clerical or secretarial work,

recording or tabulating data, or performing other mechanical, repetitive, recurrent or

routine work.” 29 C.F.R. § 541.202(e).

      Because Williams-Bell was compensated on a salary or fee basis at a rate of

not less than $684 per week, her primary duty was the performance of non-manual

work directly related to the general business operations of BSI’s clients, and her

primary duty included the exercise of discretion and independent judgment with

respect to matters of significance, the Court holds there is no genuine issue that

Williams-Bell was an exempt administrative employee.

IV.   CONCLUSION

      For the reasons provided above, BSI’s motion for summary judgment (Dkt. 43)

is granted. Because the Court grants BSI’s motion for summary judgment, Williams-

Bell’s motion for conditional certification of a FLSA collective action (Dkt. 30) is

denied as moot.

SO ORDERED.

Date: March 31, 2021
                                              JOHN F. KNESS
                                              United States District Judge




                                         20
